EXHIBIT 10.21

 

ASSET PURCHASE AGREEMENT

 

Among

 

A.M. & P.M. BROADCASTERS, LLC

 

LBI MEDIA, INC.

 

LIBERMAN BROADCASTING OF DALLAS, INC.

 

AND

 

LIBERMAN BROADCASTING OF DALLAS LICENSE CORP.

 

RELATING TO THE ACQUISITION OF KNOR(FM)

 

Dated March 18, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

 

        DEFINITIONS

   1

 1.1

 

Definitions

   1

 1.2

 

Knowledge

   5

ARTICLE II

 

        PURCHASE AND SALE OF ASSETS

   5

 2.1

 

Assets to Be Conveyed

   5

 2.2

 

Excluded Assets and Liabilities

   6

ARTICLE III

 

        PURCHASE PRICE; METHOD OF PAYMENT; ESCROW DEPOSIT

   6

 3.1

 

Purchase Price

   6

 3.2

 

Liabilities Assumed

   8

 3.3

 

Escrow Deposit

   8

 3.4

 

Buyer’s Remedies

   9

 3.5

 

Allocation

   9

 3.6

 

Prorations

   9

ARTICLE IV

 

        REPRESENTATIONS AND WARRANTIES BY SELLER

   9

 4.1

 

Organization and Standing

   10

 4.2

 

Authorization

   10

 4.3

 

FCC Licenses

   10

 4.4

 

Purchased Assets

   12

 4.5

 

Insurance

   13

 4.6

 

Litigation

   13

 4.7

 

Contracts

   13

 4.8

 

Insolvency

   13

 4.9

 

Reports

   13

 4.10

 

No Defaults

   13

 4.11

 

Disclosures

   14

 4.12

 

Environmental Compliance

   14

 4.13

 

Intellectual Property

   14

 4.14

 

Brokers

   15

 4.15

 

Prepaid Expenses

   15

 

i



--------------------------------------------------------------------------------

 4.16

 

Employees.

   15

 4.17

 

Taxes.

   16

 4.18

 

No Interference with Signal.

   16

ARTICLE V

 

        REPRESENTATIONS AND WARRANTIES BY BUYER AND LBI MEDIA

   16

 5.1

 

Status

   16

 5.2

 

No Defaults

   16

 5.3

 

Authorization

   16

 5.4

 

Brokers

   17

 5.5

 

Qualification as a Broadcast Licensee

   17

 5.6

 

Litigation

   17

 5.7

 

Approvals and Consents

   17

 5.8

 

Sufficiency of Funds

   17

ARTICLE VI

 

        COVENANTS OF SELLER

   17

 6.1

 

Affirmative Covenants of Seller

   17

 6.2

 

Negative Covenants of Seller

   19

 6.3

 

Lease Amendment

   20

 6.4

 

Agreement to Modify Pending Application

   20

ARTICLE VII

 

        ADDITIONAL AGREEMENTS

   20

 7.1

 

Application for Commission Consent; Other Consents

   20

 7.2

 

Mutual Right to Terminate

   21

 7.3

 

Buyer’s Right to Terminate

   21

 7.4

 

Seller’s Right to Terminate

   21

 7.5

 

Risk of Loss

   22

 7.6

 

Transfer Taxes and FCC Filings; Expenses; Bulk Sales.

   23

ARTICLE VIII

 

        CLOSING CONDITIONS

   23

 8.1

 

Conditions Precedent to Buyer’s Obligations

   23

 8.2

 

Conditions Precedent to Seller’s Obligations

   25

ARTICLE IX

 

        ITEMS TO BE DELIVERED AT THE CLOSING

   26

 9.1

 

Seller’s Performance at Closing

   26

 

ii



--------------------------------------------------------------------------------

 9.2

 

Buyer’s Performance at Closing

   27

ARTICLE X

 

        INDEMNIFICATION

   28

10.1

 

Indemnification by Seller

   28

10.2

 

Indemnification by LBI Media and Buyer

   29

10.3

 

Third-Party Claims

   29

10.4

 

Holdback.

   30

10.5

 

Survival of Representations and Warranties

   30

ARTICLE XI

 

        MISCELLANEOUS PROVISIONS

   30

11.1

 

Notices

   30

11.2

 

Benefit and Assignment

   31

11.3

 

Public Announcements

   32

11.4

 

Other Documents

   32

11.5

 

Appendices

   32

11.6

 

Attorneys’ Fees

   32

11.7

 

Construction

   32

11.9

 

Counterparts

   34

11.10

 

Headings

   34

11.11

 

Entire Agreement

   34

 

EXHIBIT A

  

LEGAL OPINION OF SELLER’S COUNSEL

   1

EXHIBIT B

  

LEGAL OPINION OF SELLER’S FCC COUNSEL

   1

EXHIBIT C

  

LEGAL OPINION OF LBI ENTITIES COUNSEL

   1

 

SCHEDULE I

  

Identification of Contracts to be Assumed

SCHEDULE II

  

List of all Permits and FCC Licenses

SCHEDULE III

  

List of Required Consents

SCHEDULE IV

  

Identification of Principal Items of Tangible Personal Property

SCHEDULE V

  

Insurance Coverage Maintained by Seller on the Purchased Assets

SCHEDULE VI

  

Identification of Intellectual Property

SCHEDULE VII

  

Prepaid Expenses

 

EXHIBIT A

 

Legal Opinion of Seller’s Counsel

EXHIBIT B

 

Legal Opinion of Seller’s FCC Counsel

EXHIBIT C

 

Legal Opinion of LBI Entities’ Counsel

EXHIBIT D

 

Form of Estoppel and Consent

EXHIBIT E

 

Form of Escrow Agreement

 

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is made and entered into this 18 day of March,
2004, by and among A.M. & P.M. Broadcasters, LLC, a Texas limited liability
company (“Seller”), on the one hand, and LBI Media, Inc., a California
corporation (“LBI Media”); Liberman Broadcasting of Dallas, Inc., a California
corporation (“LBI”); and Liberman Broadcasting of Dallas License Corp., a
California corporation (“LBI Sub”), on the other. LBI and LBI Sub are referred
to collectively as “Buyer.”

 

W I T N E S S E T H:

 

WHEREAS, Seller owns certain assets used or held for use in connection with the
operation of radio station KNOR(FM), (93.7 FM, Krum, Texas) and its auxiliary
facilities (the “Station”) and Seller desires to sell and assign to Buyer the
Station and its related assets, and the licenses, permits and other
authorizations issued by the Federal Communications Commission (the “FCC” or
“Commission”) for or in connection with the operation of the Station, including
any and all pending applications therefor (the “FCC Licenses”); and

 

WHEREAS, LBI Sub desires to acquire the FCC Licenses, and LBI desires to acquire
from Seller all the other assets relating to the Station and all of its assets;
and

 

WHEREAS, the FCC Licenses may not be assigned to LBI Sub without the prior
written consent of the Commission.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the Parties, intending to be legally bound, agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. Unless otherwise stated in this Agreement, the following terms
shall have the following meanings:

 

“Agreement” means this Asset Purchase Agreement, and references to “Articles,”
“Sections,” “Schedules” and “Exhibits” are to the Articles and Sections of this
Agreement and to the Schedules and Exhibits attached hereto.

 

“Assignment Application” means the application which Seller and Buyer will join
in and file with the Commission requesting its written consent to the assignment
of the FCC Licenses from Seller to LBI Sub.

 

“Assumed Contracts” means only (i) those Contracts listed on Schedule I, (ii)
any other contract which LBI specifically agrees to assume in connection with
this Agreement in its sole discretion, and (iii) those Contracts entered into by
Seller in the ordinary course of business between the date hereof and the
Closing Date which LBI specifically agrees in writing to assume.



--------------------------------------------------------------------------------

“Buyer” has the meaning set forth in the first paragraph of this Agreement.

 

“Closing Date” means (i) 5:00 p.m. PST on the 10th business day following the
Final Order Day, or (ii) such other time mutually agreed to in writing by the
Parties.

 

“Closing Place” means the offices of O’Melveny & Myers LLP, 400 South Hope
Street, 15th Floor, Los Angeles, California 90071, or such other place mutually
agreed to in writing by the Parties.

 

“Commission” has the meaning set forth in the recitals hereto.

 

“Communications Act” means the Communications Act of 1934, as amended, or any
successor statute or statutes thereto, and all rules, regulations, written
policies, orders and decisions of the FCC thereunder, in each case as from time
to time in effect.

 

“Contracts” means any agreement, written or oral, between Seller and any third
party related to the Station or the Purchased Assets that creates a right or
obligation for either side to make payment or provide goods or services or
otherwise grants rights or creates obligations, including but not limited to
advertising contracts and sales orders.

 

“Damages” means any and all claims, demands, liabilities, obligations, actions
suits, proceedings, losses, damages, costs, expenses, assessments, judgments,
recoveries and deficiencies, including interest, penalties and reasonable
attorneys’ fees, of every kind and description, contingent or otherwise.

 

“Encumbrance” means any option, pledge, security interest, lien, charge,
mortgage, claim, debt, liability, obligation, encumbrance or restriction
(whether on voting, sale, transfer or disposition), whether imposed by
agreement, understanding, law, rule or regulation; and, with respect to real
property assets, including the Transmitter Buildings and Towers, it also means
any leases, licenses or other occupancy agreements relating thereto or covering
any portion thereof or any liens or encumbrances existing with respect to
Seller’s interest under such documents.

 

“Entravision” means Entravision Communications Corporation, a Delaware
corporation.

 

“Escrow Agent” means Commonwealth Land Title Company, a California corporation.

 

2



--------------------------------------------------------------------------------

“Escrow Agreement” means the Corporate Custodial Agreement Relating to Earnest
Money dated March     , 2004 executed by the Escrow Agent, LBI Media and Seller
substantially in the form of Exhibit E attached hereto.

 

“Escrow Deposit” has the meaning set forth in Section 3.3.

 

“Excluded Assets” has the meaning set forth in Section 2.2.1.

 

“FCC” has the meaning set forth in the recitals hereto.

 

“FCC Licenses” has the meaning set forth in the recitals hereto.

 

“Final Order Day” means the date on which the Initial Grant has become a final
order, which date shall be the forty-first day following issuance by the
Commission of a public notice announcing the Initial Grant, unless the Initial
Grant has during the preceding forty-day period become subject to any
administrative or judicial stay, appeal, review, reconsideration or rehearing.
In such a case, the Final Order Day shall not be deemed to occur until such
administrative or judicial stay, appeal, review, reconsideration or rehearing
shall have been resolved by a final, unappealable order (by the Commission or by
a court of competent jurisdiction) which preserves intact the Initial Grant
without any conditions materially adverse to Buyer.

 

“Governmental Authority” shall mean any court, arbitrator, department,
commission, board, bureau, agency, authority, instrumentality or other body,
whether federal, state, municipal, foreign or other.

 

“Hazardous Substance” has the meaning set forth in Section 4.12.

 

“Holdback” has the meaning set forth in Section 3.1.1.

 

“Holdback Amount” shall mean $50,000.

 

“HSRA” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended, and the regulations thereunder, as in effect from time to time.

 

“Indemnified Party” and “Indemnifying Party” have the meanings specified in
Section 10.3.

 

“Initial Grant” means, with respect to the Assignment Application, the
Commission’s written consent to the assignment of the FCC Licenses associated
with the Station to LBI Sub pursuant to the Assignment Application (including
without limitation, by the Audio Services Division or the Media Bureau by
delegated authority) without any conditions materially adverse to any Party.

 

3



--------------------------------------------------------------------------------

“Initial Grant Day” means the day on which the Commission publishes public
notice of an Initial Grant with respect to the Assignment Application.

 

“Intellectual Property” has the meaning set forth in Section 4.13.1.

 

“LBI,” “LBI Media” and “LBI Sub” have the meanings specified in the first
paragraph of this Agreement.

 

“Lease” means that Lease Agreement dated as of March 28, 2003 by and between
Entravision and Seller.

 

“Leasehold Interests” means all right title and interest of lessee under the
Lease.

 

“Letter of Intent” means that Letter Agreement dated February     , 2004 by and
between Liberman Broadcasting, Inc. and Seller, as it may be amended from time
to time.

 

“Party” means any of Seller, LBI Media, LBI or LBI Sub, as the context requires,
and the term “Parties” means all such entities; provided, however, that Seller,
on the one hand, and LBI Media and Buyer, on the other, shall each be considered
a single Party for purposes of Sections 7.3, 7.4, 10.3 and 11.8.

 

“Permits” means the licenses, permits, approvals, authorizations, consents,
variances and orders of any federal, state or local Governmental Authority used,
useful or required in connection with the operation of the Station (including
the FCC Licenses) and all pending requests and applications therefor, including
without limitation those listed on Schedule II.

 

“Proceeds” has the meaning set forth in Section 7.5.1.

 

“Purchased Assets” means all the assets to be conveyed to Buyer by Seller
pursuant to the terms of this Agreement.

 

“Real Property” means the Leasehold Interests.

 

“Required Consents” means the FCC consents to the assignment of the FCC Licenses
and the other governmental consents, third-party consents, approvals or waivers
in form and substance satisfactory to Buyer, necessary to sell, convey or
otherwise sell or assign the Purchased Assets to Buyer, including without
limitation those set forth on Schedule III.

 

“Seller” has the meaning set forth in the first paragraph of this Agreement.

 

“Station” has the meanings set forth in the recitals hereto.

 

4



--------------------------------------------------------------------------------

“Tangible Personal Property” has the meaning set forth in Section 2.1.1.

 

“Taxes” means all federal, state and local taxes (including income, profit,
franchise, sales, use, real-property, personal-property, ad valorem, excise,
employment, social-security and wage-withholding taxes) and installments of
estimated taxes, assessments, deficiencies, levies, imports, duties, license
fees, registration fees, withholdings, or other similar charges of every kind,
character or description imposed by any Governmental Authorities.

 

“Towers” means the radio broadcast towers located at the applicable Transmitter
Site upon which is located the Station broadcast antenna.

 

“Transmitter Buildings” means the studio and transmitter buildings located at
the Transmitter Sites.

 

“Transmitter Sites” means the transmitter and antenna sites located at the Real
Property.

 

1.2 Knowledge. The term “knowledge,” as it relates to a Party, shall mean the
knowledge of such Party after reasonable investigation, including due inquiry of
such Party’s employees and contractors.

 

ARTICLE II

PURCHASE AND SALE OF ASSETS

 

2.1 Assets to Be Conveyed. On the Closing Date at the Closing Place, Seller will
sell, assign, convey, transfer and deliver (i) to LBI Sub, the FCC Licenses, the
Permits and all applications therefor, together with any renewals, extensions,
additions or modifications thereof, and (ii) to LBI, all (except the Excluded
Assets) of Seller’s right, title and interest in and to the assets, properties
and rights of every kind and nature, whether tangible or intangible, absolute or
contingent, wherever located and used or usable in connection with the operation
of the Station (which, together with the FCC Licenses, the Permits and
applications therefor, are collectively referred to as the “Purchased Assets”).
Such sale, assignment, conveyance, transfer and delivery is to be made by
instruments of conveyance in form reasonably satisfactory to Buyer and is to be
free and clear of all Encumbrances. The Purchased Assets include the following:

 

2.1.1 All tangible personal property, furniture, fixtures, improvements and
office equipment and any other equipment used or useful in the operation of the
Station (including without limitation all furniture and inventory in the
Transmitter Buildings, the transmitter facilities, transmission lines (including
the “Transmission Line” as defined in the Lease), all Towers, antennas, main and
back-up transmitters, generators and antennas, STL’s, data links for transmitter
telemetry, wireless microphone and other equipment and tangible personal

 

5



--------------------------------------------------------------------------------

property located or otherwise intended for use at the Transmitter Sites), all
the principal items of which are listed on Schedule IV, together with any
replacements thereof or additions thereto made between the date hereof and the
Closing Date, less any retirements made in the ordinary and usual course of the
Station’s business (collectively, the “Tangible Personal Property”);

 

2.1.2 The transmitter facilities located at the Transmitter Sites;

 

2.1.3 Seller’s Leasehold Interests;

 

2.1.4 All prepaid expenses made by Seller under the Assumed Contracts;

 

2.1.5 The Assumed Contracts and all of Seller’s rights thereunder relating to
periods and events occurring on and after the Closing Date;

 

2.1.6 Such files, records and logs pertaining to any of the Purchased Assets or
the operation of the Station as Buyer may reasonably require, including the
Station’s public inspection files and other records relating to the FCC Licenses
and other filings with the Commission; notwithstanding this conveyance, Buyer
agrees to allow Seller reasonable access to such records of the Station as
Seller may reasonably require from and after the Closing Date; and

 

2.1.7 All Intellectual Property.

 

2.2 Excluded Assets and Liabilities.

 

2.2.1 Excluded Assets. It is understood and agreed that the Purchased Assets do
not include any assets of Seller that are not used or useful in the operation of
the Station, cash (other than the amounts described in Section 2.1.4), cash
equivalents, deposits made by Seller under any contracts (other than the amounts
described in Section 2.1.4), accounts receivable of Seller, causes of action,
tax refunds, insurance claims or proceeds, employee benefit plans, employment
records and contracts with employees, in each case (for such accounts
receivable, causes of action, tax refunds and insurance claim and proceeds,
employee benefit plans, employment records and contracts with employees)
accruing prior to the closing (all the foregoing of which are referred to as the
“Excluded Assets”).

 

2.2.2 Liabilities Not Assumed. Except for the liabilities and obligations
specifically assumed by Buyer pursuant to Section 3.2, Buyer and LBI Media will
not assume and will not be or become liable for, any liabilities or obligations
of Seller of any kind or nature whatsoever, whether absolute, contingent,
accrued, known or unknown, related to the ownership of the Purchased Assets, the
Excluded Assets, the operation of the Station, Seller’s employees or otherwise.

 

6



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE PRICE; METHOD OF PAYMENT; ESCROW DEPOSIT

 

3.1 Purchase Price. Subject to Section 7.5.3, the purchase price to be paid to
Seller by Buyer for the Purchased Assets will be Fifteen Million Five Hundred
Thousand Dollars ($15,500,000) plus the aggregate amount of prepaid expenses
made by Seller for services to be provided to the Station after the Closing Date
under the Assumed Contracts as set forth on Schedule VII less any accrued
liabilities agreed to be assumed by Buyer minus the prorated FCC regulatory fees
under Section 3.6 (the “Purchase Price”).

 

3.1.1 Payment of Purchase Price. Subject to the terms and conditions set forth
in this Agreement, on the Closing Date, (a) Buyer will pay Seller an amount
equal to the Purchase Price minus the Escrow Deposit by wire transfer of
immediately available funds in accordance with wire-transfer instructions to be
provided by Seller to Buyer not less than five business days prior to the
Closing Date, and (b) the Holdback Amount will be retained with the Escrow
Agent, to be held under the Escrow Agreement in accordance with Section 3.1.4
hereof and the terms of the Escrow Agreement, in order to secure the
indemnification obligations of Seller under Article X hereof and any other
obligations of Seller under this Agreement and related documents (the
“Holdback”).

 

3.1.2 Release of Escrow Deposit. Also on the Closing Date, concurrently with the
wire transfer of the Purchase Price (minus the Escrow Deposit) in accordance
with Section 3.1.1 above, Seller and LBI Media shall jointly execute and deliver
to the Escrow Agent written instructions to deliver the entire Escrow Deposit
(minus the Holdback Amount) to Seller, and the entire Escrow Deposit (including
the Holdback Amount) shall be counted towards the Purchase Price.

 

3.1.3 Post-Closing Proration. Following the Closing Date, the Parties shall
determine and make the prorations called for in Section 3.6.

 

3.1.4 Holdback

 

(a) Subject to the terms and conditions set forth in this Agreement, on the
Closing Date, the Holdback in the Holdback Amount shall remain with the Escrow
Agent pursuant to the Escrow Agreement. The Holdback will be held, maintained,
administered and disbursed by the Escrow Agent in accordance with the terms and
provisions hereof and of the Escrow Agreement, with the terms of the Escrow
Agreement controlling in the event of any conflict.

 

(b) LBI Media and/or Buyer will submit claims to Seller by a written notice
specifying the amount of the claim (or estimated amount if the claim is not
reasonably quantifiable) and describing in reasonable detail the basis for the
claim. If Seller does not notify LBI Media or Buyer, as the case may be, within
15 days after

 

7



--------------------------------------------------------------------------------

receiving such a notice of Seller’s objection to the claim, LBI Media and Seller
shall at the end of such 15-day period execute and deliver to the Escrow Agent
joint written instructions to deliver to Buyer from the Holdback an amount equal
to the claimed amount, as determined in accordance with this Section 3.1.4. If
Seller gives notice of objection to LBI Media or Buyer, as the case may be,
within the 15-day period and the Parties cannot reach agreement on the claim,
LBI Media and Seller shall, at the end of such 15-day period, execute and
deliver to the Escrow Agent joint written instructions to deliver to Buyer from
the Holdback an amount equal to the amount not in dispute, and the Parties will
attempt in good faith to agree upon the amount in dispute. If the Parties cannot
agree within thirty (30) days thereafter, the Parties will submit such dispute
to arbitration. Within three business days of (i) reaching resolution of such
dispute as to the amount (if any) that LBI Media and Buyer are entitled to (in
the event that the parties reach resolution without submitting such dispute to
an arbitrator) or (ii) an arbitrator determining the amount (if any) that LBI
Media and Buyer are entitled to (in the event that such dispute is submitted to
an arbitrator), LBI Media and Seller shall execute and deliver to Escrow Agent
joint written instructions to deliver to Buyer from the Holdback an amount equal
to such applicable amount. The failure to give notice of a claim hereunder will
not constitute an election of remedies and will not limit LBI Media or Buyer in
any manner in the enforcement of other remedies that may be available to it.

 

(c) On the one-year anniversary of the consummation of the transaction
contemplated by this Agreement on the Closing Date, LBI Media and Seller shall
execute and deliver to the Escrow Agent written instructions to deliver to
Seller from the Holdback an amount equal to the Holdback Amount minus the sum of
the aggregate amount previously paid since the Closing Date to satisfy claims
asserted by LBI Media and/or Buyer and the aggregate amount required to satisfy
claims asserted by LBI Media and/or Buyer since the Closing Date and previously
resolved (to the extent the resolution calls for a payment to LBI Media and/or
Buyer) or still pending on the date of such release, in each case pursuant to
this Agreement.

 

3.2 Liabilities Assumed. As of the Closing Date, Buyer will assume and agree to
pay, discharge and perform, all the obligations and liabilities of Seller under
the Assumed Contracts insofar as they relate to the time period on and after the
Closing Date and arise out of events occurring on or after the Closing Date.

 

3.3 Escrow Deposit. Concurrently with the execution and delivery of this
Agreement, LBI Media has deposited Seven Hundred Fifty Thousand Dollars
($750,000) under the Escrow Agreement (together with any interest accrued on
such amount, the “Escrow Deposit”). The Escrow Deposit will be held, maintained,
administered and disbursed by the Escrow Agent in accordance with the terms and
provisions hereof and of the Escrow Agreement, with the terms of the Escrow
Agreement controlling in the event of any conflict. The Escrow Deposit will be
disbursed as follows:

 

8



--------------------------------------------------------------------------------

3.3.1 Delivery to Seller. If Buyer fails to consummate the purchase and sale
contemplated by this Agreement under circumstances that would constitute a
material breach by Buyer of this Agreement and if Seller is not then in breach
of its representations, warranties or covenants hereunder in any material
respect, then the Escrow Deposit, including accrued interest, will be delivered
to Seller, it being understood and agreed that payment to Seller of the full
amount of the Escrow Deposit will constitute full payment for any and all
damages suffered by Seller by reason of LBI Media’s or Buyer’s failure to
consummate the purchase and sale contemplated by this Agreement.

 

THE PARTIES ACKNOWLEDGE AND AGREE IN ADVANCE BY INITIALING THIS AGREEMENT IN THE
SPACES PROVIDED [LBI MEDIA’S INITIALS     /s/ LDL  , BUYER’S INITIALS     /s/
LDL   AND     /s/ LDL  , AND SELLER’S INITIALS     /s/ REW  ] THAT THE ACTUAL
DAMAGES SELLER WOULD SUFFER AS A RESULT OF BUYER’S FAILURE TO CONSUMMATE THE
PURCHASE AND SALE OF THE PURCHASED ASSETS WOULD BE EXTREMELY DIFFICULT OR
IMPOSSIBLE TO CALCULATE; THAT THE FULL AMOUNT OF THE ESCROW DEPOSIT IS A FAIR
AND EQUITABLE AMOUNT TO REIMBURSE SELLER FOR ANY DAMAGES WHICH THE PARTIES
ESTIMATE MAY BE SUSTAINED BY SELLER DUE TO BUYER’S FAILURE TO CONSUMMATE THE
PURCHASE AND SALE OF THE PURCHASED ASSETS UNDER THE CIRCUMSTANCES STATED IN THIS
SECTION 3.3.1; AND THAT THIS SECTION 3.3.1 SHALL CONSTITUTE A LIQUIDATED-DAMAGES
PROVISION, WHICH DAMAGES WILL BE SELLER’S SOLE REMEDY HEREUNDER IN THE EVENT OF
LBI MEDIA’S OR BUYER’S FAILURE TO CONSUMMATE THE PURCHASE AND SALE OF THE
PURCHASED ASSETS UNDER THE CIRCUMSTANCES STATED IN THIS SECTION 3.3.1.

 

3.3.2 Delivery to LBI Media. The Escrow Deposit shall be delivered to LBI Media
if the purchase and sale contemplated by this Agreement is not consummated and
Seller is not entitled to receive the Escrow Deposit in accordance with Section
3.3.1.

 

3.3.3 Treatment of Holdback. Upon consummation of the transaction contemplated
by this Agreement, the Parties agree that the Holdback Amount will be retained
by the Escrow Agent and will be subject to the terms set forth in Section 3.1.4
of this Agreement.

 

3.4 Buyer’s Remedies. If the purchase and sale contemplated by this Agreement is
not consummated because of the breach by Seller of its representations,
warranties or covenants hereunder in any material respect and if Buyer is not in
breach of its representations, warranties or covenants hereunder in any material
respect, Seller agrees that, in

 

9



--------------------------------------------------------------------------------

addition to any other rights and remedies available at law or in equity, LBI
Media and Buyer shall have the following rights and remedies: (i) Buyer shall
have the right to specific performance of Seller’s obligation to sell the
Purchased Assets upon the terms and conditions set forth in this Agreement; (ii)
LBI Media shall have the right to the return of the Escrow Deposit; and (iii)
LBI Media and Buyer shall have the right to recover money damages for breach of
this Agreement, including but not limited to, benefit of the bargain damages and
compensation for transaction costs. The Parties agree that a remedy at law is
inadequate and that damages are not adequate to compensate LBI Media and Buyer.

 

3.5 Allocation. At least five days prior to Closing Date, Buyer shall allocate
the Purchase Price pursuant to Section 1060 of the Internal Revenue Code of
1986, as amended, subject to the approval of the Seller, whose consent shall not
be unreasonably withheld.

 

3.6 Prorations. Other than the prepaid expenses set forth on Schedule VII, the
operation of the Station and all income, expenses and liabilities attributable
thereto through 11:59 p.m., PST, on the day immediately preceding the Closing
Date will be for the account of Seller and thereafter for the account of LBI;
and all income and expenses, including such items as power and utilities
charges, rents, and other deferred items will be prorated between Seller and LBI
in accordance with generally accepted accounting principles consistently
applied, the proration to be made and paid, insofar as feasible, on the Closing
Date, with a final settlement sixty days after the Closing Date, provided that,
with respect to FCC regulatory fees, such fees shall be prorated on the Closing
Date. Furthermore, no later than the final settlement date Buyer shall pay
Seller the amount held as of the Closing Date as a security deposit under the
Lease (in such amount as acknowledged by the lessor) on behalf of Seller that is
transferred so that is is on behalf of Buyer.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES BY SELLER

 

Seller hereby represents and warrants to LBI Media and Buyer as follows:

 

4.1 Organization and Standing. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its formation. Seller has the requisite power and authority to enter into and
complete the transactions contemplated by this Agreement. The only members of
Seller are Richard Witkovski, Ralph Kerr and Ken Mok, who hold a 60% interest, a
20% interest and a 20% interest in the Seller, respectively.

 

4.2 Authorization. All necessary corporate actions and proceedings to duly
approve the execution, delivery and performance of this Agreement; the Escrow
Agreement; and other agreements, documents and instruments being executed by the
Seller in connection herewith or therewith and to approve the consummation of
the transaction contemplated hereby or thereby have been duly and validly taken
by Seller. This Agreement; the Escrow Agreement; and other agreements, documents
and instruments executed by Seller in connection herewith or

 

10



--------------------------------------------------------------------------------

therewith has been duly and validly authorized, executed and delivered by Seller
and constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with and subject to their respective terms.

 

4.3 FCC Licenses.

 

4.3.1 The FCC Licenses (all of which are listed on Schedule II) constitute all
the Permits required for and used in connection with the Purchased Assets and
the operation of the Station. No waivers of the Communications Act are necessary
in order to permit Seller’s ownership and operation of the Purchased Assets or
the Station. Seller is the holder of all the FCC Licenses. Other than the
Initial Grant of the Assignment Application, no additional order or grant is
required from the FCC to consummate the assignment of the FCC Licenses to LBI
Sub. Schedule II correctly sets forth the expiration date of each FCC License.
Except as set forth on Schedule II, each FCC License is validly issued and in
full force and effect. Seller has taken all actions and performed all of its
respective obligations that are necessary to maintain the FCC Licenses without
adverse modification or impairment, and complete and correct copies of the FCC
Licenses have been delivered to Buyer. To Seller’s knowledge, no event has
occurred which (i) has resulted in, or after notice or lapse of time or both
would result in, revocation, suspension, adverse modification, non-renewal or
termination of, or any order of forfeiture with respect to, any FCC License or
(ii) materially and adversely affects or in the future may materially and
adversely affect any rights of Seller or any of its assignees or transferees
thereunder. None of the FCC Licenses requires that any assignment thereof must
be approved by any public or other Governmental Authority other than the FCC.

 

4.3.2 Seller is not a party to, and there are no notices of apparent liability,
violations, forfeitures, notices of violation, orders to show cause or other
orders or, to Seller’s knowledge, any investigations or complaints, issued by or
pending before any court or regulatory body, including, without limitation, the
FCC, or of any other proceedings (other than proceedings relating to the radio
industry generally) that could in any manner threaten or adversely affect the
validity or continued effectiveness of, or result in the adverse modification
of, any of the FCC Licenses. In the event Seller learns of any such action or
the filing or issuance of any such order, notice or complaint, Seller promptly
will notify Buyer of the same in writing and will take all reasonable measures
to contest in good faith or seek removal or rescission of such action, order,
notice or complaint. The Station is now operating at its licensed power and
antenna height, in accordance with the FCC Licenses, and is in compliance with
the rules and regulations of the FCC and the Communications Act, including,
without limitation, those rules governing the location of the Station’s
respective main studios and rules governing the required contents of the
Station’s respective public-inspection files. Seller has no reason to believe
that the FCC Licenses will not be renewed in the ordinary course.

 

11



--------------------------------------------------------------------------------

4.3.3 None of the Purchased Assets, including the facilities used in connection
with the radio broadcasting operations of Seller relating to the Station
(including the Leasehold Interest, the Transmitter Buildings, the Transmitter
Sites and the Towers), violate the provisions of any applicable building codes;
fire regulations; building restrictions; or other governmental ordinances,
orders or regulations (including, without limitation, any applicable regulation
of the Federal Aviation Administration) except where such violation could not
impair, impede or affect the continued, uninterrupted operation of the Station
and could not otherwise have an adverse effect on the owner or operator of such
Purchased Assets or such facilities; provided, that such representations are
only to Seller’s knowledge with respect to the Towers. Each such facility
(including the Real Property) is zoned to permit the commercial uses intended by
the owner or occupier thereof. Schedule II identifies any outstanding variances
or special use permits materially affecting any of Seller’s facilities or the
uses thereof and Seller is in compliance therewith. Seller has received no
notice of any complaint being made against the Station or the Real Property
relating to its Tower, its Transmitter Site, its Transmitter Building or
Seller’s operation of the Station (including, without limitation, any complaint
relating to the signals broadcast or otherwise transmitted from any Tower,
either by Seller or by any person subleasing a portion of any Tower) except
where such complaint would not impair, impede or affect the continued,
uninterrupted operation of the Station; provided, that such representations are
only to Seller’s knowledge with respect to the Towers. To the knowledge of
Seller, each Tower has been appropriately registered with the Commission, as
described in Schedule II.

 

4.3.4 Seller is qualified to sell the Station and to assign the FCC Licenses in
accordance with the terms of this Agreement and in compliance with the
Communications Act. Seller does not know of any person who has expressed any
intention to oppose FCC approval of the assignment of the FCC Licenses to LBI
Sub, nor does Seller know of any reason why FCC consent to such assignment might
be denied or delayed.

 

4.3.5 Each report or certification filed by or on behalf of Seller with the FCC,
including, without limitation, Seller’s payment of annual FCC regulatory fees,
any filing pursuant to 47 C.F.R. § 73.3615 with respect to its ownership of the
Station and any other filing relating to the Station, was timely filed, and was
at the time of filing true, correct and complete in all respects. There have
been no changes in the ownership of the Station since the filing of the most
recent such ownership reports or certifications, and those ownership reports and
certificates are true, correct and complete in all respects.

 

12



--------------------------------------------------------------------------------

4.3.6 The operation of the Station by the Seller does not cause or result in
exposure of workers or the general public to levels of radio frequency radiation
in excess of the applicable limits stated in 47 C.F.R. § 1.1310.

 

4.4 Purchased Assets. All material items of the Purchased Assets used in the
operation of the Station is listed and described in Schedule IV to this
Agreement. No other affiliate of Seller (including without limitation direct or
indirect subsidiaries of Seller) owns or has any rights, title or interest in
any Purchased Assets or is in any way involved with the operation of the
Station. On the Closing Date, Seller will have good and valid title to the
Purchased Assets, free and clear of all Encumbrances, other than the
Encumbrances described in Schedule III, which Encumbrances will be released on
the Closing Date concurrently with the closing. Upon consummation of the
transactions set forth in this Agreement, Buyer will have good and valid title
to the Purchased Assets, free and clear of all Encumbrances (other than liens
granted to Buyer’s lenders). Schedule III sets forth each release and the UCC
Termination Statements that are required in order to release such Encumbrances
on the Closing Date. Schedule III also sets forth all UCC Financing Statements
and mortgages that have been filed against any Purchased Asset. Seller has
received no notice of noncompliance with any restriction or Encumbrance
encumbering the Real Property, including the Leasehold Interest. Seller has
maintained and has operated the Real Property, each Transmitter Site, each
Transmitter Building and the Station under and in accordance with the terms of
all applicable regulations. To Seller’s knowledge, the owner of the Tower has
maintained and has operated the Tower under and in accordance with all
applicable regulations. Seller is not aware of any complaints regarding the Real
Property, Transmitter Sites, the Towers, the Transmitter Buildings, the
antennas, the radio transmitters, the studio facilities or any other facilities
included in the Purchased Assets. There is no pending or, to the knowledge of
Seller, threatened action, event, transaction or proceeding that could interfere
with the quiet enjoyment or operation of the Purchased Assets (including the
Real Property) by Seller or, on and after the Closing Date, by Buyer. There are
no other persons which have any rights to use the Transmitter Sites or to occupy
or use the Transmitter Buildings or the Real Property, whether by lease,
sublease, easement, license or other instrument. Other than other lessees of the
Tower and Entravision, to Seller’s knowledge there are no other persons which
have any rights to use the Tower, whether by lease, sublease, easement, license
or other instrument. Following the closing, Buyer will have reasonable access to
each of the Transmitter Sites and a continuous means of ingress and egress
thereto from public roads. The items of Tangible Personal Property are, in all
material respects, in good operating condition for equipment of their age and
usage (ordinary wear and tear excepted). The technical equipment, constituting a
part of the Tangible Personal Property, has been maintained in accordance with
the Station’s past practice and is operating and complies in all material
respects with all applicable rules and regulations of the FCC and the terms of
the FCC Licenses and Permits. The Purchased Assets include all the Permits,
personal property, real property and assets, including real-estate rights,
necessary to conduct the operation of the Station as now conducted.

 

13



--------------------------------------------------------------------------------

4.5 Insurance. Seller now has in force insurance on the Purchased Assets as set
forth in Schedule V, and Seller will continue the present insurance at the
present limits in full force and effect up through the Closing Date.

 

4.6 Litigation. No litigation, action, suit, judgment, proceeding or, to the
knowledge of Seller, investigation relating to the Station or the Purchased
Assets is pending or outstanding before any forum, court, or governmental body,
department or agency of any kind to which Seller or the Station is subject or is
a party and, to the knowledge of Seller, no such litigation, action, proceeding
or investigation is threatened.

 

4.7 Contracts. Seller has delivered to Buyer true and complete copies of all
Contracts, including the Assumed Contracts. The Assumed Contracts will be
enforceable by Buyer after the consummation of the transaction contemplated
hereby in accordance with their respective terms. Seller has not taken any
action that would impair the enforceability of the Assumed Contracts and has not
omitted to take any action, the omission of which would have such effect. There
are no material defaults under any of the Assumed Contracts, and the
consummation of the transaction contemplated hereby will not cause any defaults
under any of the Assumed Contracts. Schedule I sets forth all the relevant
documents to which Seller is a party with respect to the Real Property, true,
correct and complete copies of which have been delivered to Buyer.

 

4.8 Insolvency. No insolvency proceedings of any character including, without
limitation, bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, affecting Seller or any of its assets
or properties, including the Purchased Assets, are pending or, to the knowledge
of Seller, threatened.

 

4.9 Reports. All material returns, reports and statements currently required to
be filed by Seller with the Commission or with any other governmental agency
have been filed, and each such return, report and statement is true, correct and
complete in all material respects. Seller has complied in all material respects
with the reporting requirements of the Commission and other governmental
authorities having jurisdiction over the Station and their respective
operations.

 

4.10 No Defaults. Neither the execution, delivery and performance by Seller of
this Agreement, the Escrow Agreement and the other agreements, documents and
instruments being executed by Seller in connection herewith or therewith nor the
consummation by Seller of the transaction contemplated hereby or thereby is an
event that, of itself or with the giving of notice or the passage of time or
both, will (i) conflict with the provisions of the Articles of Incorporation or
Bylaws of Seller, (ii) constitute a violation of, conflict with or result in any
breach of or any default under, result in any termination or modification of, or
cause any acceleration of any obligation under, any contract, mortgage,
indenture, agreement, lease, license or other instrument to which Seller is a
party or by which it is bound, or by which it may be affected, or result in the
creation of any Encumbrance on any of the Purchased Assets, (iii) violate any
judgment, decree, order, statute, rule or regulation applicable to Seller or

 

14



--------------------------------------------------------------------------------

(iv) violate or constitute a breach of any Assumed Contract. The execution,
delivery and performance by Seller of this Agreement, the Escrow Agreement, and
the other agreements, documents and instruments being executed by Seller in
connection herewith or therewith do not require the consent of any third party
other than as listed on Schedule III (which schedule shall set forth the
document under which the consent was required), and a full and complete copy of
such consent is attached hereto as Annex A to Schedule III.

 

4.11 Disclosures. No covenant, representation or warranty by Seller and no
written statement, certificate, appendix or Schedule furnished by Seller
pursuant hereto or in connection with the transaction contemplated hereby
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements contained herein or therein not materially
misleading.

 

4.12 Environmental Compliance. To Seller’s knowledge (i) Seller has not, in
connection with its business or assets, including the Purchased Assets,
generated, used, transported, treated, stored, released or disposed of, or
suffered or permitted anyone else to generate, use, transport, treat, store,
release or dispose of any Hazardous Substance (as defined below) in violation of
any applicable environmental law; (ii) there has not been any generation, use,
transportation, treatment, storage, release or disposal of any Hazardous
Substance in connection with the Purchased Assets, the Real Property or the
operation of the Station or, to the knowledge of Seller, in any properties
within 100 yards of its business which has created or might reasonably be
expected to create any material liability under any applicable environmental law
or which would require reporting to or notification of any governmental entity;
(iii) to the knowledge of Seller, no asbestos or polychlorinated biphenyl or
underground storage tank is contained in or located at any facility used in
connection with the operation of the Station or any facility included in the
Purchased Assets or the Real Property; and (iv) any Hazardous Substance handled
or dealt with in any way in connection with the operation of the Station or the
Real Property has been and is being handled or dealt with in all material
respects in compliance with all applicable environmental laws. As used herein,
“Hazardous Substance” means any of the substances that are defined or listed in,
or otherwise classified pursuant to, any applicable laws as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances,” or
any other formulation of any applicable environmental law intended to define,
list or classify substances by reason of deleterious properties such as
ignitibility, corrosivity, reactivity, radioactivity, carcinogenicity,
reproductive toxicity or “EP toxicity,” and petroleum and drilling fluids,
produced waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal energy.

 

4.13 Intellectual Property.

 

4.13.1 Schedule VI contains a true and complete list of all patents and
trademarks, service marks, station names, alternative station names, slogans,
trade names, logos, jingles, assumed names, fictional business names,
copyrights, licenses, permits, authorizations and other similar intellectual
property rights and interests applied for, issued to or presently owned or used
by Seller (other than the

 

15



--------------------------------------------------------------------------------

programming and its contents used but not owned by Seller) which are material to
the operation of the Station, including the call letters “KNOR(FM)” and any
other call signs (together with the goodwill associated therewith, the
“Intellectual Property”). Except as set forth on Schedule VI and subject to the
authority of the FCC, Seller has good and marketable title to all of the
Intellectual Property, free and clear of all Encumbrances. To the extent
indicated on Schedule VI, such Intellectual Property has been duly registered
in, filed in or issued by the United States Copyright Office or the United
States Patent and Trademark Office, as appropriate, the appropriate offices in
the various states of the United States and the appropriate offices of such
other jurisdictions where such registration, filing or issuance is necessary to
protect such Intellectual Property from infringement and for the operation of
the Station. Except as set forth on Schedule VI, all requisite renewals and
affidavits of use have been filed with respect to each of the registrations set
forth in Schedule VI, and each is presently in full force and effect, and each
of the trade names and trademarks is valid, and is in good standing and active
use and none has been abandoned.

 

4.13.2 Except as set forth on Schedule VI, Seller is the sole and exclusive
owner of the Intellectual Property, has the sole and exclusive right to use the
trade names and trademarks included in the Intellectual Property and has
received no notice from any other person or entity pertaining to or challenging
the right of Seller to use any of the Intellectual Property or any rights
thereunder.

 

4.13.3 Except as set forth on Schedule VI, Seller has not violated or infringed
any patent, trademark, trade name, jingle, assumed name, fictional business
name, copyright, license, permit or other similar intangible property right or
interest held by others or any license or permit held by Seller.

 

4.13.4 Except as set forth on Schedule VI, (i) Seller has not granted any
license or other rights and has no obligations to grant licenses or other rights
to any of the Intellectual Property; and (ii) Seller has not made any claim of
any violation or infringement by others of its rights to or in connection with
any of the Intellectual Property, and there is no basis for the making of any
such claim.

 

4.13.5 Except as set forth on Schedule VI, there are no proceedings, either
pending or threatened, in the United States Copyright Office, the United States
Patent and Trademark Office or any Federal, state or local court or before any
other governmental agency or tribunal, relating to any pending application with
respect to any Intellectual Property.

 

4.14 Brokers. No agent, broker, investment or commercial banker, person, or firm
acting on behalf of Seller or under the authority of Seller is or will be
entitled to any broker, finder or financial-advisor fee or any other commission
or similar fee directly or indirectly in connection with the transaction
contemplated by this Agreement, other than George Moore & Associates, whose fee
shall be paid by Seller.

 

16



--------------------------------------------------------------------------------

4.15 Prepaid Expenses. All prepaid expenses made by Seller for services to be
provided to the Station after the Closing Date under the Assumed Contracts are
set forth on Schedule VII.

 

4.16 Employees. Seller has complied with all FCC requirements with respect to
employees.

 

4.17 Taxes. All Tax reports and returns required to be filed by Seller or
relating to the Purchased Assets have been filed with the appropriate
Governmental Authority, and there have been paid all Taxes, penalties, interest,
deficiencies, assessments or other charges due with respect to such Taxes, as
reflected on the filed returns or claimed to be due by such federal, state or
local taxing authorities (other than Taxes, deficiencies, assessments or claims
which are being contested in good faith and which in the aggregate are not
material). Seller has not received any written notice of any examinations or
audits pending or any unresolved examinations or audit issues with respect to
Seller’s federal, state or local Tax returns. All additional Taxes, if any,
assessed as a result of such examinations or audits have been paid, and to
Seller’s knowledge, there are no pending claims or proceedings relating to, or
asserted for, Taxes, penalties, interest, deficiencies or assessments against
the Purchased Assets.

 

4.18 No Interference with Signal. Seller has not received any complaints of
actual, harmful interference arising from the Station’s signal.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES BY BUYER AND LBI MEDIA

 

LBI Media and Buyer represent and warrant to Seller as follows:

 

5.1 Status. Each of LBI Media, LBI and LBI Sub is a California corporation, duly
organized, validly existing and in good standing under the laws of the State of
California. LBI Media and Buyer each have the requisite corporate power to enter
into and perform its obligations.

 

5.2 No Defaults. Other than the consents set forth on Schedule III with respect
to Buyer, neither the execution, delivery and performance by LBI Media or Buyer,
as applicable, of this Agreement, the Escrow Agreement, and the other
agreements, documents and instruments being executed by LBI Media or Buyer in
connection herewith or therewith nor the consummation by Buyer of the
transaction contemplated hereby is an event that, of itself or with the giving
of notice or the passage of time or both, will (i) conflict with the provisions
of the Articles of Incorporation or Bylaws of LBI Media or Buyer, (ii)
constitute a violation of, conflict with or result in any breach of or any
default under, result in any termination or modification of, or cause any
acceleration of any obligation under, any material contract, mortgage,
indenture,

 

17



--------------------------------------------------------------------------------

agreement, lease or other instrument to which LBI Media or Buyer is a party or
by which it is bound, or by which it may be affected, or result in the creation
of any Encumbrance on any of its assets, except for agreements, indentures and
instruments related to the financing of the transaction contemplated by this
Agreement, (iii) violate any judgment, decree, order, statute, rule or
regulation applicable to LBI Media or Buyer, or (iv) result in the creation or
imposition of any Encumbrance on the Station or the Purchased Assets, except for
liens, charges or encumbrances relating to the financing of the transaction
contemplated by this Agreement.

 

5.3 Authorization. All necessary corporate actions and proceedings to duly
approve the execution, delivery and performance of this Agreement, the Escrow
Agreement, and other agreements, documents and instruments being executed by LBI
Media or Buyer in connection herewith or therewith and to approve the
consummation of the transaction contemplated hereby or thereby have been duly
and validly taken by LBI Media and Buyer. Each of this Agreement, the Escrow
Agreement, and other agreements, documents and instruments executed by LBI Media
or Buyer in connection herewith or therewith has been duly and validly
authorized, executed and delivered by LBI Media and Buyer and constitutes the
legal, valid and binding obligation of LBI Media and Buyer, enforceable against
LBI Media and Buyer as the case may be in accordance with and subject to their
respective terms.

 

5.4 Brokers. No agent, broker, investment or commercial banker, person, or firm
acting on behalf of LBI Media or Buyer or under the authority of LBI Media or
Buyer is or will be entitled to any broker, finder or financial-advisor fee or
any other commission or similar fee directly or indirectly in connection with
the transaction contemplated by this Agreement, other than John Saunders, whose
fee shall be paid by LBI Media or Buyer.

 

5.5 Qualification as a Broadcast Licensee. Neither LBI Media nor Buyer knows of
any fact that would, as of the date hereof, under the Communications Act,
disqualify Buyer as owner, operator and licensee of the Station.

 

5.6 Litigation. There are no suits, legal proceedings or investigations of any
nature pending or, to the knowledge of LBI Media or Buyer, threatened against or
affecting it that would affect the ability of LBI Media or Buyer to carry out
the transaction contemplated by this Agreement.

 

5.7 Approvals and Consents. To knowledge of LBI Media or Buyer, the only
approvals or consents of persons or entities not a party to this Agreement that
are legally or contractually required to be obtained by LBI Media or Buyer in
connection with the consummation of the transaction contemplated by this
Agreement are identified on Schedule III.

 

5.8 Sufficiency of Funds. LBI or Buyer has available, or has made arrangements
to obtain (through existing credit arrangements or otherwise), sufficient funds
to enable it to pay the Purchase Price to Seller on the Closing Date in
accordance with this Agreement.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF SELLER

 

6.1 Affirmative Covenants of Seller. Between the date hereof and the Closing
Date, except as otherwise expressly permitted by this Agreement:

 

6.1.1 Maintenance. Seller will continue to operate the Station and the Purchased
Assets in substantial conformity with past practices, and in conformity with the
FCC Licenses and the Communications Act and will continue to maintain the Towers
in good working order and condition and in compliance with all laws and shall
continue to perform all of its obligations under the Lease.

 

6.1.2 Preserve Relations. Seller will use its reasonable efforts to preserve the
business of the Station and good relations with the counterparty under any
Assumed Contract, with owners of property adjacent to or in the area of the Real
Property, the Transmitter Sites, the Transmitter Buildings, the Towers and
others having business relations with Seller in connection with the Station or
the Purchased Assets (including but not limited to lessors, advertisers,
clients, service providers and municipalities).

 

6.1.3 Reasonable Access. Following reasonable advance notification, Seller will
provide Buyer and representatives of Buyer with reasonable access to the
employees and the properties, titles, contracts, books, files, logs, records and
affairs of the Station and the Purchased Assets, and Seller will furnish or will
cause to be furnished such additional information concerning the Station and the
Purchased Assets as Buyer may from time to time reasonably request. Seller
agrees that a request by Buyer at least three business days prior to a visit by
personnel of Buyer to the Station during normal business hours shall constitute
reasonable advance notification, and Seller shall use its best efforts to make
available the documents and the personnel Buyer indicates that its personnel
would like to see during such visit.

 

6.1.4 Obtain Consents. Seller shall obtain the consent of Entravision to the
assignment of the Lease to the Buyer or LBI as written.

 

6.1.5 Books and Records. Seller will maintain the books and records of the
Station consistent with past practices.

 

6.1.6 Insurance. Seller will maintain in force the existing insurance policies
identified on Schedule V or reasonably equivalent policies. Seller will use the
proceeds of any claims for loss payable under such insurance policies to repair,
replace, or restore any of the Purchased Assets destroyed prior to the Closing
Date by fire and other casualties to their former condition as soon as possible
after the loss.

 

19



--------------------------------------------------------------------------------

6.1.7 Notification. Seller will promptly, upon learning of the same, notify
Buyer of any order to show cause, notice of violation, notice of apparent
liability or of forfeiture, or the filing or threat of filing of any complaint
against the Station the Real Property or any of the Purchased Assets or against
Seller in connection with the Station, the Real Property or any of the Purchased
Assets, occurring between the date hereof and the Closing Date, and Seller will
respond to any action, order, notice or complaints, and implement procedures to
ensure that the complaints or violations will not recur. Without limiting the
generality of the foregoing, Seller will also, promptly upon learning of the
same, notify Buyer of any complaint being made against the Station, the Real
Property or any of the Purchased Assets relating to its Tower, Transmitter Site,
Transmitter Building or Seller’s ownership or operation of the Station, the Real
Property or any of the Purchased Assets (including, without limitation, any
complaint related to the signals broadcast or otherwise transmitted from such
Tower, either by Seller or by any person subleasing a portion of such Tower) and
of any invoice unpaid by the Station or by Seller in connection with the Station
that remains unpaid 60 days after the applicable due date of such invoice.

 

6.1.8 Contracts. Seller will not enter into any Contract relating to the Station
which obligates the Seller to provide programming, advertising or any other
services of a duration longer than a month to month basis, or any contract
whatsoever which obligates the Station to expend more than $2,500 in cash, goods
or services, without the prior written consent of Buyer, which consent shall not
be unreasonably withheld.

 

6.1.9 Transition Assistance. Seller will use its best efforts to assist Buyer in
transitioning to Buyer third party provided services such as utilities, phone
service, etc.

 

6.2 Negative Covenants of Seller. From the date hereof through consummation of
the transaction contemplated hereby on the Closing Date, except as contemplated
by this Agreement, Seller will not, without the prior written consent of Buyer:

 

6.2.1 Encumbrances. Create or assume any Encumbrance on any of the Purchased
Assets, whether now owned or hereafter acquired, unless discharged or terminated
and fully released prior to the Closing Date;

 

6.2.2 Transfers. Sell, assign, lease or otherwise transfer or dispose of any of
the Purchased Assets, whether now owned or hereafter acquired, except for
retirements in the normal and usual course of business;

 

6.2.3 Call Letters. Change the Station’s call letters or modify the Station’s
facilities in any material respect;

 

20



--------------------------------------------------------------------------------

6.2.4 Modification of Contracts. Amend or terminate any of the Assumed Contracts
(or waive any substantial right thereunder);

 

6.2.5 Rights. Cancel or compromise any claim or waive or release any right of
Seller relating to the Purchased Assets, except in the ordinary course of
business consistent with past practice;

 

6.2.6 FCC Licenses and Permits. Cause or permit, by any act or failure on its
part, the FCC Licenses or Permits to expire or to be surrendered or modified;
take any action which would cause the FCC or any other Governmental Authority to
institute proceedings for the suspension, revocation or adverse modification of
any of the FCC Licenses or Permits; fail to prosecute with due diligence any
pending applications to any Governmental Authority in connection with the
ownership and operation of the Station or any of the Purchased Assets; or take
any other action within Seller’s control which would result in the Station or
any of the Purchased Assets being in non-compliance with the requirements of the
Communications Act or any other applicable law material to the ownership and
operation of the Station and the Purchased Assets; or

 

6.2.7 No Inconsistent Action. Take any other action inconsistent with its
obligations under this Agreement or which could hinder or delay the consummation
of the transaction contemplated by this Agreement.

 

6.3 Lease Amendment. If LBI or Buyer obtains the agreement (verbal or otherwise)
of Entravision to modify the Lease to permit the lessee to broadcast Spanish
language programming while under the Lease, Seller agrees to so amend the Lease
upon LBI’s request, so long as such amendment is not conditioned upon any
changes to the Lease that are materially adverse to the Seller, including any
change to the Lease rent payable by Seller. Notwithstanding any other provision
in this Agreement, however, any failure of Buyer to obtain such agreement of
Entravision shall not constitute a default by Seller, nor shall Buyer obtaining
such agreement of Entravision be a condition precedent to Buyer’s obligations
under this Agreement, nor does Seller represent or warrant that such an
agreement of Entravision can be reached.

 

6.4 Agreement to Modify Pending Application. If LBI or Buyer obtains the
agreement of the licensee of KLKX(FM), 93.5 FM, Breckenridge, TX to modify its
Class C2 Facilities so as to permit the Station to operate on Channel 229C0 from
a new antenna and transmitter site as chosen by Buyer, Seller agrees to amend
Seller’s pending FCC modification application to upgrade the Station to Class C0
upon the request of and in the manner requested by Buyer.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

ADDITIONAL AGREEMENTS

 

7.1 Application for Commission Consent; Other Consents.

 

7.1.1 FCC Consent. Buyer and Seller agree to proceed as expeditiously as is
practical and, in no event later than ten business days after the execution
hereof by Buyer and Seller, to file or cause to be filed the Assignment
Application requesting FCC consent to the transaction contemplated by this
Agreement. The Parties agree that the Assignment Application will be prosecuted
in good faith and with due diligence, including cooperating with all requests of
the Commission and filing amendments and responses as appropriate. The Parties
acknowledge that this Agreement, including Schedules and Exhibits, will have to
be filed with the FCC. The Parties further acknowledge that the Assignment
Application may have to be amended from time to time prior to the date it is
granted to reflect any changes resulting from Buyer’s financing and related
arrangements.

 

7.1.2 Other Governmental Consents. Promptly, but not later than ten business
days following the filing of the Assignment Application, the Parties will
proceed to prepare and file with all other appropriate Governmental Authorities
(if any), such other requests for approval or waiver as may be required from
such Governmental Authorities to permit the transfer of the FCC Licenses,
Permits and the Purchased Assets, or as otherwise required in connection with
the transaction contemplated hereby. The Parties will jointly, diligently and
expeditiously prosecute, and will cooperate fully with each other in the
prosecution of, such requests for approval or waiver and all proceedings
necessary to secure such approvals and waivers. The Parties hereby acknowledge
that no filings will be required under the HSRA because both the Purchase Price
and the fair market value of the Purchased Assets and Assumed Contracts are less
than $50,000,000.

 

7.1.3 Control of the Station. The purchase and sale transaction contemplated by
this Agreement shall not be consummated until the Closing Date. Between the date
of this Agreement and the Closing Date, Buyer, its employees or its agents,
shall not directly or indirectly control, supervise or direct or attempt to
control, supervise or direct the operation of the Station, but such operation
will be the sole responsibility and in the complete discretion of Seller. Until
the Closing Date, Buyer’s interest in the Station is limited to its rights under
this Agreement and the Assignment Application.

 

7.2 Mutual Right to Terminate. Subject to the provisions of Section 7.5.2, if
the purchase and sale transaction contemplated by this Agreement has not
occurred on or before the 12 month anniversary of the date hereof, either Buyer
or Seller, if such Party is not materially in default hereunder in a manner
which has delayed the occurrence of the purchase and sale transaction
contemplated by this Agreement, may terminate this Agreement upon five days’
written notice to the other Party.

 

22



--------------------------------------------------------------------------------

7.3 Buyer’s Right to Terminate. Buyer, at its option, may terminate this
Agreement, so long as Buyer is not then in material default under or material
breach of this Agreement, upon the happening of any of the following events:

 

7.3.1 The FCC Licenses or other Permits are modified, or their terms
substantially modified, resulting in an adverse change in Buyer’s ability to
operate the Station; provided, however that any modification of the FCC Licenses
resulting from FCC action on the pending application to upgrade the Station from
a Class C1 to a Class C0 shall not be considered an adverse change;

 

7.3.2 The Assignment Application is designated for a hearing before an
administrative law judge;

 

7.3.3 The FCC institutes revocation-of-license proceedings against the Station;
or

 

7.3.4 Seller is in material breach of this Agreement ten business days after
Buyer has given Seller written notice of breach; and Seller has not commenced or
continued to prosecute diligently a cure therefore, or such breach is or becomes
incurable.

 

7.4 Seller’s Right to Terminate. Seller, at its option, may terminate this
Agreement, so long as Seller is not then in material default under or material
breach of this Agreement, upon the happening of any of the following events:

 

7.4.1 The Assignment Application is designated for a hearing before an
administrative law judge; or

 

7.4.2 Buyer is in material breach of this Agreement ten business days after
Seller has given Buyer written notice of breach; and Buyer has not commenced or
continued to prosecute diligently a cure therefore, or such breach is or becomes
incurable.

 

7.5 Risk of Loss.

 

7.5.1 The risk of loss and damage, whether by force majeure or for any other
reason, to the Purchased Assets or the operation of the Station between the date
of this Agreement and the Closing Date will be on Seller. Seller shall take all
reasonable steps to repair, replace and restore the Purchased Assets as soon as
possible after any loss or damage. It is understood and agreed that all
insurance proceeds with respect thereto (“Proceeds”) will be applied to or
reserved for such

 

23



--------------------------------------------------------------------------------

replacement, restoration or repair, but that Seller will have no obligation to
repair, replace or restore in excess of the Proceeds (plus any applicable
deductible payment), and that Buyer’s sole remedies if Seller elects not to
fully repair, replace or restore will be (i) to terminate this Agreement, in
which case the Escrow Deposit will be delivered to LBI Media, or (ii) to close
in accordance with Section 7.5.3 below.

 

7.5.2 In the event of any event or any damage to the Station or any Purchased
Assets that prevents broadcast transmissions of the Station in the normal and
usual manner and substantially in accordance with the FCC Licenses (other than
scheduled, ordinary-course maintenance), Seller will give prompt notice thereof
to Buyer, and Buyer, in addition to its other rights and remedies, will have the
right to postpone the Closing Date until transmission, in accordance with the
FCC Licenses, has been resumed. The postponed Closing Date will be any date
within the effective period of the FCC’s consent to assignment of the FCC
Licenses to LBI Sub as Buyer may designate by not less than five business days’
prior written notice to Seller. During the period of postponement, Seller shall
use its best efforts to resume broadcast transmissions. In the event
transmission in accordance with the FCC Licenses cannot be resumed within the
effective period of the FCC’s consent to assignment of the FCC Licenses to LBI
Sub, at Buyer’s request, the Parties will join in requesting the FCC extend the
effective period of its consent for one or more periods not to exceed 120 days
in the aggregate. If transmission in accordance with the FCC Licenses has not
been resumed so that the Closing Date does not occur within such extended
period, or any agreed extension thereof, Buyer will have the right, by giving
written notice to Seller within five business days after the expiration of such
120-day period, or any agreed extension thereof, to terminate this Agreement
forthwith without any further obligation, in which case the Escrow Deposit will
be delivered to LBI Media.

 

7.5.3 If any loss of or damage to the Purchased Assets (including but not
limited to the Leasehold Interest, any Tower or any Transmitter Building) occurs
prior to the Closing Date, and if full repair, replacement or restoration of all
Purchased Assets has not been made on or before the Closing Date (as the Closing
Date may be extended as provided in Section 7.5.2) or the cost thereof is
greater than the Proceeds (plus any applicable deductible), then Buyer will be
entitled, but not obligated, to accept the Purchased Assets in their
then-current condition and will receive an abatement or reduction in the
Purchase Price in an amount equal to the difference between the amount necessary
to fully repair or replace the damaged Purchased Assets and the amount of the
unused Proceeds, in which case Buyer will be entitled to all the unused Proceeds
and payment of the deductible amount. If Buyer elects to accept damaged
Purchased Assets at a reduced Purchase Price, the Parties agree to cooperate in
determining the amount of the reduction to the Purchase Price in accordance with
the provisions hereof.

 

24



--------------------------------------------------------------------------------

7.6 Transfer Taxes and FCC Filings; Expenses; Bulk Sales.

 

7.6.1 Transfer Taxes; FCC Filings. All federal, state or local excise, sales or
use taxes, or similar taxes and other costs imposed on or in connection with the
sale, purchase or transfer of the Purchased Assets and assumption of the Assumed
Contracts by Buyer pursuant hereto will be borne by Seller. All FCC filing fees
will be shared equally by Buyer and Seller.

 

7.6.2 Expenses. Except as otherwise provided herein, Buyer and Seller shall each
pay its own expenses incident to the negotiation, preparation and performance of
this Agreement and consummation of the transaction contemplated hereby,
including but not limited to the fees, expenses and disbursements of its
accountants and counsel.

 

7.6.3 Compliance with Bulk Sales Laws. Any loss, liability, obligation or cost
suffered by Seller or Buyer as the result of the failure of Seller or Buyer to
comply with the provisions of any bulk-sales laws applicable to the transfer of
the Purchased Assets as contemplated by this Agreement will be borne by Seller.

 

7.7 Invoices. If advertisers whose advertisements air on the Station on or after
the Closing Date make payments prior to, on or after the consummation of the
transactions contemplated by this Agreement to Seller rather than to Buyer with
respect to such post-Closing date advertisements, Seller shall hold such amounts
in trust for Buyer, shall promptly notify Buyer of the receipt of such funds and
shall forward such amounts to Buyer within five business days. If advertisers
whose advertisements aired on the Station prior to the applicable Effective Date
make payments prior to, on or after the consummation of the transactions
contemplated by this Agreement to Buyer rather than to Seller with respect to
such pre-Closing Date advertisements, Buyer shall hold such amounts in trust for
Seller, shall promptly notify Seller of the receipt of such funds and shall
forward such amounts to Seller within five business days.

 

ARTICLE VIII

CLOSING CONDITIONS

 

8.1 Conditions Precedent to Buyer’s Obligations. The obligation of Buyer to
consummate the transaction contemplated hereby is subject to the fulfillment
prior to and as of the consummation of the transaction contemplated hereby on
the Closing Date of each of the following conditions, each of which may be
waived (but only by an express written waiver) in the sole discretion of Buyer:

 

8.1.1 Commission Approval. The definition of Closing Date shall have been
satisfied.

 

25



--------------------------------------------------------------------------------

8.1.2 Representations and Warranties. All representations and warranties of
Seller contained in this Agreement shall be true and correct in all material
respects at and as of the Closing Date as if made on the Closing Date except as
specifically contemplated by this Agreement.

 

8.1.3 Performance. Seller shall have performed and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed or complied with by it prior to and on the Closing
Date. There shall not have been any material adverse change in the Station or
the Purchased Assets, or any damage, destruction or loss materially and
adversely affecting the Purchased Assets or the operation of the Station.

 

8.1.4 FCC Licenses. Seller shall be the holder of the FCC Licenses, and there
shall not have been any modification of any of the FCC Licenses or any
modification of FCC rules, regulations or policies affecting the class of
holders of FCC licenses to which Seller belongs as the holder of the FCC
Licenses, that has or is reasonably likely to have a material, adverse effect on
the Station or, after the Closing Date, the conduct of its operations by Buyer.
No proceeding shall be pending, the effect of which would be to revoke, cancel,
fail to renew, suspend, impair or modify adversely any of the FCC Licenses
specifically or such class of holders generally.

 

8.1.5 Consents. All Required Consents shall have been obtained and delivered to
Buyer. Such Required Consents shall include, without limitation, executed
consents and releases in form and substance reasonably satisfactory to Buyer
from Stillwater National Bank and Trust Company consenting to the transaction
contemplated hereby and releasing their Encumbrances relating to the Purchased
Assets (together with executed UCC termination statements, amendments to UCC
financing statements, mortgage reconveyances for each mortgage filed against the
Leasehold Interest, if any and other documents and instruments implementing such
release). In addition, the lessor under the Lease shall have executed and
delivered to Buyer estoppels and consents substantially in the form attached
hereto as Exhibit D with respect to the Lease (including confirmation that the
lease is in full force and effect and no defaults exist thereunder and
confirmation of the terms of the Lease).

 

8.1.6 Litigation and Insolvency. Except for matters affecting the
radio-broadcasting industry generally, no litigation, action, suit, judgment,
proceeding, complaint or investigation shall be pending or outstanding before
any forum, court, or governmental body, department or agency of any kind,
relating to the Purchased Assets or the ownership or operation of the Station or
which has the stated purpose or the probable effect of enjoining or preventing
the consummation of this Agreement, or the transaction contemplated hereby or to
recover damages by reason thereof, or which questions the validity of any action
taken or to be

 

26



--------------------------------------------------------------------------------

taken pursuant to or in connection with this Agreement. No insolvency
proceedings of any character including, without limitation, receivership,
reorganization, composition or arrangement with creditors, voluntary or
involuntary, affecting Seller or any of its assets or properties, shall be
pending, and Seller shall not have taken any action in contemplation of, or
which would constitute the basis for, the institution of any such insolvency
proceedings.

 

8.1.7 Deliveries. All deliveries required under Section 9.1 shall have been
completed to the satisfaction of Buyer (including issuance of the legal
opinions).

 

8.2 Conditions Precedent to Seller’s Obligations. The obligation of Seller to
consummate the transaction contemplated hereby is subject to the fulfillment
prior to and as of the consummation of the transaction contemplated hereby on
the Closing Date of each of the following conditions, each of which may be
waived (but only by an express written waiver) in the sole discretion of Seller:

 

8.2.1 Commission Approval. The condition set forth in Section 8.1.1 shall have
been satisfied.

 

8.2.2 Representations and Warranties. All representations and warranties of LBI
Media and Buyer contained in this Agreement shall be true and correct in all
material respects at and as of the Closing Date as if made on the Closing Date,
except as specifically contemplated by this Agreement.

 

8.2.3 Performance. LBI Media and Buyer shall each have performed and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed or complied with by it prior to and at the
Closing Date.

 

8.2.4 Litigation and Insolvency. Except for matters affecting the
radio-broadcasting industry generally, no litigation, action, suit, judgment,
proceeding, complaint or investigation shall be pending or outstanding before
any forum, court or governmental body, department or agency of any kind which
has the stated purpose or the probable effect of enjoining or preventing the
consummation of this Agreement or the transaction contemplated hereby or to
recover damages by reason thereof, or which questions the validity of any action
taken or to be taken pursuant to or in connection with this Agreement. No
insolvency proceedings of any character including, without limitation,
reorganization, receivership, composition or arrangement with creditors,
voluntary or involuntary, affecting Buyer or any of its assets or properties
shall be pending, and Buyer shall not have taken any action in contemplation of,
or which would constitute the basis for, the institution of any such insolvency
proceedings.

 

27



--------------------------------------------------------------------------------

8.2.5 Deliveries. All deliveries required under Section 9.2 shall have been
completed to the satisfaction of Seller (including issuance of the legal
opinions).

 

ARTICLE IX

ITEMS TO BE DELIVERED AT THE CLOSING

 

9.1 Seller’s Performance at Closing. On the Closing Date at the Closing Place,
Seller shall have executed and delivered to Buyer all bills of sale,
endorsements, assignments and other instruments of conveyance and transfer
reasonably satisfactory in form and substance to Buyer and its counsel,
effecting the sale, transfer, assignment and conveyance of the Purchased Assets
to Buyer including, without limitation, the following:

 

9.1.1 One or more bills of sale conveying to LBI all of the Tangible Personal
Property and Intellectual Property to be acquired by Buyer hereunder;

 

9.1.2 An assignment assigning to LBI Sub the FCC Licenses;

 

9.1.3 An assignment assigning to LBI each of the Assumed Contracts together with
the Required Consents and the original copies of the Assumed Contracts;

 

9.1.4 The data, documents, copies, files, records and logs referred to in
Section 2.1.6 (Seller shall have transferred data from Seller’s computer systems
to Buyer’s computer systems to the extent provided in Section 2.1.6);

 

9.1.5 Proof of payment of prepaid expenses made by Seller for services to be
provided to the Station after the Closing Date under the Assumed Contracts;

 

9.1.6 Opinions of Seller’s counsel and Seller’s FCC counsel, each dated as of
the Closing Date substantially in the form of Exhibits A and B together with
such changes as Buyer’s lenders shall reasonably require;

 

9.1.7 Copies of resolutions of Seller, executed by all members of Seller and
certified by an officer or managing member, authorizing the execution, delivery
and performance of this Agreement, the Escrow Agreement, and the transaction
contemplated hereby and thereby;

 

9.1.8 A certificate, dated as of the Closing Date, executed by the President and
Chief Executive Officer of Seller, to the effect that, (i) the representations
and warranties of Seller contained in this Agreement are true and complete in
all material respects on and as of the Closing Date as though made on and as of
the Closing Date, except as specifically contemplated by this Agreement; (ii)
Seller has complied with or performed all terms, covenants, agreements and
conditions required by this Agreement to be complied with or performed by it
prior to and at the Closing Date; (iii) all Required Consents have been obtained
by Seller and

 

28



--------------------------------------------------------------------------------

delivered to Buyer; (iv) except for matters affecting the radio broadcasting
industry generally, no litigation, action, suit, judgment, proceeding or
investigation is pending or outstanding or, to the knowledge of Seller,
threatened before any forum, court, or governmental body, department or agency
of any kind relating to the operation of the Station or which has the stated
purpose or the probable effect of enjoining or preventing the consummation of
this Agreement or the transaction contemplated hereby or to recover damages by
reason thereof, or which questions the validity of any action taken or to be
taken pursuant to or in connection with this Agreement; (v) to the knowledge of
Seller, no insolvency proceedings of any character including, without
limitation, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, affecting Seller or any of its material
assets or properties is pending, and Seller has not taken any action in
contemplation of, or which would constitute the basis for, the institution of
any such insolvency proceedings; (vi) the aggregate amount of advance payments
by advertisers and other advance payments for services to be provided by or for
the Station after the applicable Effective Date under the Assumed Contracts
referred to in Section 2.1.4 equals the amount paid to Buyer pursuant to Section
9.1.5; and (vii) Seller has performed the requirements of this Section 9.1;

 

9.1.9 Written instructions to deliver the Escrow Deposit minus the Holdback to
Seller executed by Seller; and

 

9.1.10 Such other instruments of transfer, documents or certificates requested
by Buyer as may be necessary or appropriate to transfer to and vest in Buyer all
of Seller’s right, title and interest in and to the Purchased Assets or as
reasonably may be requested by Buyer to evidence consummation of this Agreement
and the transaction contemplated hereby.

 

9.2 Buyer’s Performance at Closing. On the Closing Date at the Closing Place,
Buyer will execute and deliver or cause to be delivered to Seller:

 

9.2.1 The monies payable as set forth in Section 3.1.1 by wire transfer of
federal funds;

 

9.2.2 An opinion of Buyer’s counsel dated as of the Closing Date substantially
in the form of Exhibit C;

 

9.2.3 Copies of resolutions of the Boards of Directors of LBI Media, LBI and LBI
Sub, in each case certified by its Secretary, authorizing the execution,
delivery and performance of this Agreement, the Escrow Agreement, and the
transaction contemplated hereby and thereby;

 

29



--------------------------------------------------------------------------------

9.2.4 A certificate, dated as of the Closing Date, executed by the Executive
Vice President or Chief Financial Officer of LBI Media and Buyer, to the effect
that (i) the representations and warranties of LBI Media and Buyer contained in
this Agreement are true and complete in all material respects on and as of the
Closing Date as though made on and as of the Closing Date, except as
specifically contemplated by this Agreement; (ii) LBI Media and Buyer have each
complied in all material respects with or performed in all material respects all
terms, covenants, agreements and conditions required by this Agreement to be
complied with or performed by it prior to and at the Closing Date; (iii) except
for matters effecting the radio-broadcasting industry generally, no litigation,
action, suit, judgment, proceeding or investigation is pending or outstanding
or, to the knowledge of LBI Media and Buyer, threatened before any forum, court
or governmental body, department or agency of any kind which has the stated
purpose or the probable effect of enjoining or preventing the consummation of
this Agreement or the transaction contemplated hereby or to recover damages by
reason thereof, or which questions the validity of any action taken or to be
taken pursuant to or in connection with this Agreement; (iv) to the knowledge of
LBI Media and Buyer, no insolvency proceedings of any character including,
without limitation, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, affecting LBI Media or Buyer or any of
their respective material assets or properties is pending, and neither LBI Media
nor Buyer has taken any action in contemplation of, or which would constitute
the basis for, the institution of any such insolvency proceedings; and (v) LBI
Media and Buyer have each performed the requirements of this Section 9.2;

 

9.2.5 A writing evidencing the assumption by Buyer of each of the Assumed
Contracts consistent with the provisions of this Agreement;

 

9.2.6 Written instructions to deliver the Escrow Deposit minus the Holdback to
Seller executed by Buyer; and

 

9.2.7 Such other instruments, documents and certificates as reasonably may be
requested by Seller to consummate this Agreement and the transaction
contemplated hereby.

 

ARTICLE X

INDEMNIFICATION

 

10.1 Indemnification by Seller. It is understood and agreed that LBI Media and
Buyer do not assume and will not be obligated to pay any liability of Seller
under the terms of this Agreement or otherwise and will not be obligated to
perform any obligations of Seller of any kind or manner, except in connection
with the Assumed Contracts and with respect thereto only to the extent such
obligations arise subsequent to the consummation of the transaction contemplated
hereby on the Closing Date. Seller hereby agrees to indemnify, defend and hold

 

30



--------------------------------------------------------------------------------

harmless LBI Media and Buyer, their successors and assigns, for a period of one
year following the consummation of the purchase-and-sale transaction
contemplated hereby on the Closing Date, from and against:

 

10.1.1 Any and all Damages, occasioned by, arising out of or resulting from the
Purchased Assets or the ownership or operation of the Station prior to the
Closing Date, including, but not limited to, any and all claims, liabilities and
obligations arising or required to be performed prior to the Closing Date under
any of the Assumed Contracts or otherwise with respect to Seller’s ownership and
operation of the Station prior to the Closing Date; and

 

10.1.2 Any and all Damages occasioned by, arising out of or resulting from any
material misrepresentation, material breach of warranty or covenant, or material
default or material nonfulfillment of any agreement on the part of Seller under
this Agreement, or from any material misrepresentation in or material breach of
any certificate, agreement, appendix, Schedule, or other instrument furnished to
LBI Media or Buyer pursuant to this Agreement or in connection with the
transaction contemplated hereby; provided that any breach of Section 7.7 shall
be deemed material regardless of the cash value of such breach.

 

10.2 Indemnification by LBI Media and Buyer. LBI Media and Buyer agree to
indemnify, defend and hold harmless Seller and its successors and assigns, for a
period of one year following the consummation of the purchase-and-sale
transaction contemplated hereby on the Closing Date from and against:

 

10.2.1 Any and all Damages occasioned by, arising out of or resulting from the
operation of the Station on or subsequent to the Closing Date, including, but
not limited to, any and all claims, liabilities and obligations arising or
required to be performed on or subsequent to the Closing Date under any of the
Assumed Contracts or otherwise with respect to Buyer’s ownership and operation
of the Station from and after the Closing Date; and

 

10.2.2 Any and all Damages occasioned by, arising out of or resulting from any
material misrepresentation, material breach of warranty or covenant, or material
default or material nonfulfillment, of any agreement on the part of LBI Media or
Buyer under this Agreement, or from any material misrepresentation in or
material breach of any certificate, agreement, appendix, Schedule or other
instrument furnished to Seller pursuant to this Agreement or in connection with
the transaction contemplated hereby; provided that any breach of Section 7.7
shall be deemed material regardless of the cash value of such breach.

 

10.3 Third-Party Claims. In the event of third-party claims, each Party
(“Indemnified Party”) shall give written notice to the other Party
(“Indemnifying Party”) as soon as practicable and in no event later than ten
business days after the Indemnified Party has

 

31



--------------------------------------------------------------------------------

knowledge, or the discovery, of any facts that, in its opinion, entitle or may
entitle it to indemnification under this Section 10.3. Seller, on the one hand,
and LBI Media and Buyer, on the other, shall be considered a single Party for
purposes of this Section 10.3. However, failure to give such notice will not
preclude the Indemnified Party from seeking indemnification hereunder, unless,
and to the extent that, such failure adversely affects to a material degree the
Indemnifying Party’s ability to defend against such a claim. The Indemnifying
Party will promptly defend such a claim by counsel approved by the Indemnified
Party, which approval shall not be unreasonably withheld. The Indemnified Party
may appear at any proceeding, at its own cost, by counsel of its own choosing
and will otherwise reasonably cooperate in the defense of such claim, provided
that the Indemnifying Party shall promptly reimburse the Indemnified Party all
reasonable costs, expenses and attorneys’ fees incurred in the course of
cooperating in the defense of such claim. The Indemnifying Party shall be
responsible for all costs and expenses of any settlement. If the Indemnifying
Party, within ten business days after notice of a claim, fails to defend the
Indemnified Party, the Indemnified Party will be entitled to undertake the
defense, compromise or settlement of such claim at the expense of and for the
account and risk of the Indemnifying Party. Anything in this Section to the
contrary notwithstanding:

 

10.3.1 If LBI Media or Buyer is the Indemnified Party and in the reasonable
judgment of LBI Media or Buyer there is a reasonable probability that a claim
may materially and adversely affect the Indemnified Party or its continued
operation of the Station, the Indemnified Party will have the right, at its own
cost and expense, to undertake the prosecution, compromise and settlement of
such claim, and the Indemnifying Party will cooperate with the Indemnified
Party;

 

10.3.2 If the facts giving rise to indemnification hereunder involve a possible
claim by the Indemnified Party against a third party, the Indemnified Party will
have the right, at its own cost and expense, to undertake the prosecution,
compromise and settlement of such claim; and

 

10.3.3 The Indemnifying Party will not, without the consent of the Indemnified
Party, enter into or settle or compromise any claim or consent to any entry of
judgment which (i) in the reasonable judgment of LBI Media or Buyer may
materially and adversely affect LBI Media or Buyer or their continued operation
of the Station, and (ii) does not include as an unconditional provision thereof
the giving by the claimant or the plaintiff to the Indemnified Party of a full
and complete release from all liability in respect to such claim.

 

10.4 Holdback. LBI Media and Buyer shall be entitled to receive any amounts
owing by Seller to LBI Media or Buyer pursuant to this Agreement (including
Article X hereof) and documents related hereto from the Holdback and Seller
agrees to promptly give the Escrow Agent written instructions to immediately
release such amounts from the Holdback to LBI Media. Buyer agrees to promptly
give the Escrow Agent written instructions to immediately release the amounts as
determined by Section 3.1.4(c) in this Agreement to the extent Seller is
entitled to receive such amounts.

 

32



--------------------------------------------------------------------------------

10.5 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement or in any Schedule or Exhibit, or in any
certificate or other instrument delivered pursuant to this Agreement, will
survive the consummation of the purchase-and-sale transaction contemplated by
this Agreement on the Closing Date for a period of one year; provided that, if a
claim or notice is given under this Article X or otherwise with respect to any
such representation and warranty prior to such expiration date, such claim shall
continue (and such representation and warranty shall survive) indefinitely until
such claim is finally resolved.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

11.1 Notices. All notices, demands and requests, required or permitted to be
given under the provisions of this Agreement shall be in writing and will be
deemed duly given if it is received on a business day by facsimile at the
facsimile numbers below and a telephone notification is provided by the sending
Party to the receiving Party at the time of the facsimile that such notice is
about to be sent (it being understood that a voice mail left on answering
machines shall be deemed to satisfy the requirement for such telephone
notification):

 

If to Seller:

 

Richard Witkovski

A.M. & P.M. Broadcasters, LLC

5946 Club Oaks Drive

Dallas, Texas 75248

 

Phone: 972 931 6055

Fax: 972 931 9141

 

Copy (which shall not, by itself, constitute notice) to:

 

Trust.Law.Firm, P.C.

1201 Elm Street, Suite 5270

Dallas, Texas 75270

Attn: Alan S. Trust

 

Phone: 214 720-0632

Fax: 214 720-0636

 

33



--------------------------------------------------------------------------------

If to LBI Media or Buyer:

 

Mr. Lenard D. Liberman

Executive Vice President

LBI Media

1845 Empire Avenue

Burbank, California 91504

Phone: BOTH (818) 563-5722 and

  (281) 493-2900

Fax: BOTH (818) 558-4244 and

    (281)759-3963

 

Copy (which shall not, by itself, constitute notice) to:

 

Joseph K. Kim, Esq.

O’Melveny & Myers LLP

400 South Hope Street, 15th Floor

Los Angeles, California 90071

Phone: (213) 430-6000

Fax: (213) 430-6407

 

or any other such facsimile numbers, telephone numbers and addresses as any
Party may from time to time supply in writing to the other Parties.

 

11.2 Benefit and Assignment. This Agreement will be binding upon and inure to
the benefit of the Parties, and their respective successors and assigns. This
Agreement will not be assignable by a Party without the prior written consent of
all of LBI Media, Buyer and Seller; provided, however, that LBI Media and Buyer
may assign their rights and obligations hereunder without Seller’s consent to
any party owned, directly or indirectly, by LBI Media (provided that such entity
is financially qualified to close the transaction and such assignment does not
delay the Closing Date), and provided that LBI Media and Buyer may assign their
rights hereunder, without Seller’s consent, to any of their lenders (provided
that such assignment to such lenders does not violate the Communications Act and
does not delay the Closing Date).

 

11.3 Public Announcements. LBI Media and Buyer, on the one hand, and Seller on
the other, will consult with, and obtain the approval of (such approval not to
be unreasonably withheld or delayed), each other before issuing, and provide
each other the opportunity to review, comment upon and concur with, any press
release or other public statement with respect to the transactions contemplated
by this Agreement. None shall issue any such press release or make any such
public statement prior to such consultation and approval, except as may be
required by applicable law, court process or by obligations pursuant to any
listing agreement with any national securities exchange or the National
Association of Securities

 

34



--------------------------------------------------------------------------------

Dealers, Inc or disclosures to advisors and financing sources of each Party and
disclosures required in connection with FCC approvals or under financing
documents or as required by any national securities exchange or the Securities
and Exchange Commission.

 

11.4 Other Documents. The Parties will execute such other documents as may be
necessary and desirable to the implementation and consummation of this
Agreement.

 

11.5 Appendices. All Schedules and Exhibits are deemed to be part of this
Agreement and are incorporated, where applicable, as if fully set forth herein.
Whenever, by the terms of this Agreement or any subsequent agreement of the
Parties, any additions or deletions are made to the Purchased Assets shown on
the Schedules, the Schedules affected shall be deemed to be appropriately
modified to reflect those changes.

 

11.6 Attorneys’ Fees. Each party hereto agrees that, in the event of any and all
claims, grievances, demands, controversies, causes of action or disputes of any
nature whatsoever, the prevailing party shall be entitled to recover from the
losing party reasonable attorneys’ fees, expenses and costs.

 

11.7 Construction. This Agreement will be governed, construed and enforced in
accordance with the laws of the State of Texas.

 

11.8 Arbitration. Any dispute, controversy or other matters as to which the
Parties disagree arising out of, relating to or in connection with the
provisions of this Agreement or the interpretation, breach or alleged breach
hereof shall be settled and decided by arbitration conducted by the Judicial
Arbitration and Mediation Service (“JAMS”), subject to the following:

 

11.8.1 Any arbitration as set forth above shall be held and conducted in Dallas,
Texas before one arbitrator who shall be selected by mutual agreement of the
parties. If agreement is not reached on the selection of the arbitrator within
30 days after commencement of an arbitration by (i) submission of a matter to
the JAMS in accordance with its Commercial Arbitration Rules and (ii) notice to
the other party of the initiating party’s intention to arbitrate, then such
arbitrator shall be appointed by the presiding judge of the appropriate Dallas,
Texas court.

 

11.8.2 The arbitrator appointed must be a former or retired judge, or an
attorney with at least 15 years experience in the broadcast radio industry.

 

11.8.3 The prevailing party shall be awarded reasonable attorneys’ fees, expert
and non-expert witness costs and expenses, and other costs and expenses incurred
in connection with the arbitration unless the arbitrator, for good cause,
determines otherwise.

 

11.8.4 The dispute shall be heard in accordance with the rules and procedures of
JAMS and the arbitrator’s decision and award shall be final and binding.

 

35



--------------------------------------------------------------------------------

11.8.5 Costs and fees of the arbitrator (including the cost of the record of
transcripts of the arbitration) shall be borne by the non-prevailing party,
unless the arbitrator for good cause determines otherwise. Costs and fees
payable in advance shall be advanced equally by the parties, subject to ultimate
payment by the non-prevailing party in accordance with the preceding sentence.

 

11.8.6 Any Party may initiate an arbitration proceeding under this Section 11.8
by written notice to the other Party of its intention to arbitrate, specifying
the dispute or controversy to be arbitrated, the amount involved and the remedy
sought, and by filing with the Dallas, Texas office of the JAMS a copy of said
notice together with a copy of this Agreement and the fee specified in the JAMS
fee schedule. In no event shall a demand for arbitration be made after the date
when institution of legal or equitable proceedings based on the claim, dispute
or other matter in question would be barred by the applicable statute of
limitations.

 

11.8.7 This agreement to arbitrate shall be specifically enforceable under
applicable law in any court of competent jurisdiction. The award rendered by the
arbitrator shall be final and judgment may be entered in accordance with
applicable law and in any court having jurisdiction thereof.

 

11.8.8 Notwithstanding anything contained in this Agreement elsewhere to the
contrary, and unless modified by the arbitrator upon a showing of good cause,
the arbitration shall proceed upon the following schedule: (i) within 30 days
from the service of the notice of the request to arbitrate, the parties shall
select the arbitrator; (ii) within 30 days after selection of the arbitrator,
the parties shall conduct a pre-arbitration conference at which a schedule of
pre-arbitration discovery shall be set, all pre-arbitration motions scheduled
and any other necessary pre-arbitration matters decided; (iii) all discovery
shall be completed within four months following the pre-arbitration conference;
(iv) all pre-arbitration motions shall be filed and briefed so that they may be
heard no later than one month following the discovery cut-off; (v) the
arbitration shall be scheduled to commence no later than 30 days after the
decision on all pre-arbitration motions but in any event no later than six
months following the service of the notice of arbitration; and (vi) the
arbitrator shall render his written decision within 30 days following the
submission of the matter.

 

11.8.9 Any monetary award of the arbitrator may include interest at the highest
prime rate, as published in the Wall Street Journal, plus two percent, which
interest shall accrue from the date the claim, dispute or other matter in
question was rightfully due and payable under this agreement until the date the
award is paid to the prevailing party.

 

11.8.10 No provision of this Section 11.8 shall limit the right of any Party to
this Agreement to exercise self-help remedies or to obtain provisional or
ancillary

 

36



--------------------------------------------------------------------------------

remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding. The exercise of such remedy
does not waive the right of any party to resort to arbitration.

 

11.9 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signature on each such counterpart were upon the
same instrument.

 

11.10 Headings. The headings of the Sections of this Agreement are inserted as a
matter of convenience and for reference purposes only. They in no respect
define, limit or describe the scope of this Agreement or the intent of any
Section.

 

11.11 Entire Agreement. This Agreement, the Escrow Agreement, and all Schedules
and Exhibits hereto and thereto; and all agreements, certificates and
instruments delivered by the Parties pursuant to the terms of this Agreement
represent the entire understanding and agreement between the Parties with
respect to the subject matter hereof, supersede all prior negotiations and
agreements between the Parties, including the Letter of Intent, and can be
amended, supplemented, waived or changed only by an amendment in writing which
makes specific reference to this Agreement or the amendment, as the case may be,
and which is signed by the Party against whom enforcement of any such amendment,
supplement, waiver or modification is sought.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized officers on the day and year first above
written.

 

    A.M. & P.M. BROADCASTERS, LLC    

By:

 

    /s/ Richard E. Witkovski

--------------------------------------------------------------------------------

    LBI MEDIA, INC.    

By:

 

    /s/ Lenard D. Liberman

--------------------------------------------------------------------------------

       

    Lenard D. Liberman

       

    Executive Vice President

    LIBERMAN BROADCASTING OF DALLAS, INC.    

By:

 

    /s/ Lenard D. Liberman

--------------------------------------------------------------------------------

       

    Lenard D. Liberman

       

    Executive Vice President

and            

            LIBERMAN BROADCASTING OF DALLAS LICENSE CORP.    

By:

 

    /s/ Lenard D. Liberman

--------------------------------------------------------------------------------

       

    Lenard D. Liberman

       

    Executive Vice President